J¡WRIT GRANTED, PEREMPTORILY REVERSED AND REMANDED.

An individual may be stopped and ticketed for failure to wear a seat belt. La. R.S. 32:295.1. However, that alone does not suffice for further inspection, detention or search. La. R.S. 32:295.1(F). In this case the officer detected a strong odor of alcohol which justified the field sobriety test and arrest for 3rd offense DWI.
The trial court’s grant of defendant’s motion to suppress is reversed and this matter remanded for trial.
NORRIS, J., dissents.